COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:          Charles Lee Farris, Jr. v. State of Texas

Appellate case number:        01-18-00863-CR

Trial court case number: 1530897

Trial court:                  184th District Court of Harris County

Date motion filed:            September 12, 2019

Party filing motion:          Appellant


       A majority of the en banc court has voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied.


Judge’s signature: ____/s/ Julie Countiss________
                   Acting for the En Banc Court*

* En banc court consists of Chief Justice Radack and Justices Keyes, Higley, Lloyd, Kelly,
Goodman, Hightower, and Countiss.

Goodman, J., dissenting from the denial of en banc reconsideration for reasons stated in his
dissenting opinion.

Landau, J., not sitting.

Date: __September 24, 2019____